WOODWARD, District Judge.

Memorandum Opinion:

The above case was tried before a jury August 19, 1968, at Lubbock, Texas, and in response to four interrogatories answered by the jury, the Court entered judgment for the Defendant.
Interrogatories Nos. 1, 2, and 3 inquired as to the amount of taxes owed by the taxpayer, Bellaire Pipeline Contractors, on August 18, 1955, and Interrogatory No. 4 inquired if, at this date such taxes were unpaid by Bellaire.1
Conceding, for the purposes of this opinion, that the jury’s answers to the first three interrogatories were against the great weight and preponderance of the evidence, or even that there was no evidence to support such answers, judgment should still be entered for the Defendant on the basis of the answer to Interrogatory No. 4.
The Government plead that the withholding taxes in question had not been paid. Their only witness testified that they were still unpaid, but the Government introduced through this witness their Exhibit No. 1. This exhibit was an account card for the taxpayer in question *666showing debits for the entire amount sued upon. The second column of the account card showed an equal amount of credits. The third column, entitled “Balance”, showed that there was no amount due and owing. From this exhibit alone the jury was fully authorized to answer Special Interrogatory No. 4 to the effect that the amount sued for was not at this time unpaid as had been alleged in Plaintiff’s complaint. In fact, under the state of the record, without any explanation as to the reason for the “zero” balance on the account card, this evidence might have been sufficient to support a judgment for the Defendant even had the jury decided to answer this particular issue favorable to the Government.
Interrogatory No. 4, inquiring if the tax had been paid, was answered favorably to the Defendant; and such answer was amply supported by the evidence, and therefore, Plaintiff’s Motion for Judgment Notwithstanding the Verdict is overruled.

. INTERROGATORY NO. 1
Do you find from, a preponderance of the evidence that on August 18, 1955, Bellaire Pipeline Contractors was indebted to the Government for an amount due and owing of $5,006.21 for income withholding and Federal Insurance Contributions Act taxes for the second quarter of 1955?
Answer “Yes” or “No”.
Answer “No”
If you have answered Interrogatory No. 1, “No”, you will answer Interrogatories No. 2 and No. 3, but if you have answered same “Yes”, you will proceed to answer Interrogatory No. 4.
INTERROGATORY NO. 2
Do you find from a preponderance of the evidence that Bellaire on August 18, 1955, owed a lesser amount than $5,006.-21 of such income withholding and Federal Insurance Contributions Act taxes? Answer “Yes" or “No”.
Answer “Yes”_
INTERROGATORY NO. 3
If you have answered Interrogatory No. 2 “Yes”, what do you find from a preponderance of the evidence is the amount that was owing by Bellaire on August 18, 1955, for such taxes?
Answer in dollars and cents.
Answer $ 000.00
INTERROGATORY NO. 4
Do you find from a preponderance of the evidence that the withholding taxes of Bellaire for the second quarter of 1955 are at this date unpaid?
Answer “Yes” or “No”.
Answer “No”_